DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  it is suggested to amend the limitation “for the clamping the workpiece” in line 6 to read as “for the clamping of the workpiece” and to amend the limitation “configured removably” in line 11 to read as “configured to removably”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, the claim states “the clamping device is also attached in a retaining ring in addition to the compression head” it is unclear if the limitation is intending to set forth a retaining ring in addition to the retaining ring set forth in claim 2 or if the limitation is intending to refer to the same retaining ring of claim 2. Clarification and/or correction is required. 
Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 (as it encompasses claims 6 and 1) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 9 (as it encompasses claims 8, 6 and 1) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 10 (as it encompasses claims 8, 6 and 1) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 15 (as it encompasses claims 14 and 13) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 16 (as it encompasses claims 15, 14 and 13) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 17 (as it encompasses claims 14 and 13) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 18 (as it encompasses claims 17, 14 and 13) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 19 (as it encompasses claims 14 and 13) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Claim 20 (as it encompasses claims 19, 14 and 13) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,449,588. This is a statutory double patenting rejection.
Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10 of U.S. Patent No. 10,449,588. 
With regards to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 1 of the patent. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a species of the generic invention of claim 1 of the application. It has been In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
With regards to claim 2, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 2 (as it encompasses claim 1) are to be found in claim 5 of the patent. The difference between claim 2 and claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 5 of the patent is in effect a species of the generic invention of claim 2. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 2 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5. 
With regards to claim 3, all of the claimed subject matter of claim 3 can be found in claim 6 of the patent.
With regards to claim 4, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 4 (as it encompasses claims 1 and 2) are to be found in claim 5 of the patent. The difference between claim 4 and claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 5 of the patent is in effect a species of the generic invention of claim 4. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 4 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5.
With regards to claim 5, all of the claimed subject matter of claim 5 (as it encompasses claims 4, 2 and 1) can be found in claim 7 of the patent.
With regards to claim 6, all of the claimed subject matter of claim 7 (as it encompasses claim 1) can be found in claim 1 of the patent.
With regards to claim 7, all of the claimed subject matter of claim 7 (as it encompasses claims 6 and 1) can be found in claim 2 of the patent.
With regards to claim 11, all of the claimed subject matter of claim 11 (as it encompasses claim 1) can be found in claim 3 of the patent.
With regards to claim 12, all of the claimed subject matter of claim 12 (as it encompasses claim 1) can be found in claim 4 of the patent.
With regards to claim 13, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 13 are to be found in claim 10 of the patent. The difference between claim 13 of the application and claim 10 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 10 of the patent is in effect a species of the generic invention of claim 13. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 13 is anticipated by claim 10 of the patent, it is not patentably distinct from claim 10. 
With regards to claim 14, all of the claimed subject matter of claim 14 (as it encompasses claim 13) can be found in claim 10 of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berghaus (US 2005/0150270).
In reference to claim 1, Berghaus discloses a shaping tool for connecting to a shaping device for deforming a workpiece (12), the shaping tool comprising
a clamping device (11) for the workpiece (12) [see paragraph 0030; figure 4]
a compression head (10) including on one side a depression (10a) for forming a to-be-formed contour of the workpiece [see paragraph 0031; figure 2], 
the compression head and the clamping device being integrally connected to each other, circumferentially, as a wholly exchangeable single tool unit [paragraph 0042 states a tubular housing can be used instead of the tie rods 6a, 6b, therefore the compression head and clamping device are circumferentially connected integrally via the housing], and being axially movable relative to each other, 
the compression head (10) including on an opposing side an attachment feature (10b) configured to removably connect the single tool unit to the shaping device [see paragraph 0031; figure 2].
In reference to claim 2, the compression head (10) is attached in a retaining ring (2b) in an axially movable manner and stop limited on both sides [see paragraph 0031; figures 1, 5a].
In reference to claim 3, Berghaus further discloses for axial movement for the compression head (10) in the retaining ring the stop limiting of the compression head is formed on one side of the compression head by a radially inner lying circumferential edge crosspiece of the retaining ring  and a complementary outer lying circumferential edge of the compression head [see figure 5a], and the stop limiting on the opposite side of the compression head is formed by a base surface of the clamping segments and a ring surface of the compression head, which surrounds the depression for forming the to-be-formed contour of the workpiece [see figure 5d].
In reference to claim 4, the clamping device (11) is also attached in a retaining ring (9) in addition to the compression head, as seen in figure 5a.
In reference to claim 5, the retaining ring includes an inner circumferential groove (9a) adjacent an axial end facing away from the compression head, wherein each of the clamping segments of the clamping device is radially moveable and held fixed by a flange shoulder complementary to the inner circumferential groove in an interference-fit manner in the axial direction, as seen in figure 5a.
In reference to claim 6, Berghaus further discloses a housing part [paragraph 0042 states a tubular housing can be used instead of the tie rods 6a, 6b].
In reference to claim 7, Berghaus further discloses the compression head (10) attached in the retaining ring (2b) is received in the housing part (tubular housing) together with the clamping device (11) and the retaining ring is attached to the housing part in an axially movable manner.
In reference to claim 11, a base surface of the depression of the compression head is conical, as seen in figure 5a.
In reference to claim 12, the attachment feature defines, when viewed in longitudinal section, a T-shaped contour [see paragraph 0031; figure 2].
In reference to claim 13, Berghaus discloses a device for deforming a workpiece (12), the device comprising 
a shaping subassembly including a fluid pressure driven member (2) [see paragraph 0024], 
a clamping subassembly (7, 4a, 4) disposed on a common longitudinal axis and actuatable along the longitudinal axis by the fluid pressure driven actuator [see paragraph 0024], and
a shaping tool disposed along the common longitudinal axis, the shaping tool including a clamping device (11) for the clamping of the workpiece (12) [see paragraph 0030; figure 4] and a compression head (10) [see paragraph 0030; figure 2],

the compression head including on an opposing side an attachment feature (10b) configured to removably connect the single tool unit to the shaping device [see paragraph 0031; figure 2].
In reference to claim 14, Berghaus further discloses the device is assembled from a cylinder unit (1 and 3) and an exchangeable tool unit, the exchangeable tool unit being formed by the shaping tool [see paragraph 0034 stating the tool unit can be inserted].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725